Dear Mr. Freeman:
Last April you submitted a request for our official opinion on the question whether the State of Missouri has a law of general applicability requiring stepparents to support their stepchildren to the same extent that natural or adoptive parents are required to support their children. The context of this question was the ability of the State of Missouri to comply with federal conditions relating to the Aid to Families with Dependent Children program of the Social Security Act,42 U.S.C. § 601, et seq.
The Supreme Court of Missouri has recently answered this question in the affirmative. Bishop v. Missouri Division ofFamily Services, No. 61345, December 7, 1979, rehearing denied
January 15, 1980 (copy enclosed).
We therefore will not issue an opinion on this question.
Very truly yours,
                                  JOHN ASHCROFT Attorney General
Enc.